 



Exhibit 10.1
EXECUTION COPY
OMNIBUS AMENDMENT
     This OMNIBUS AMENDMENT is made as of August 11, 2005 (this “Amendment”) by
VW Credit, Inc., a Delaware corporation (the “Servicer” and “Administrator”),
Volkswagen Dealer Finance, LLC, a Delaware limited liability company (the
“Transferor”), JPMorgan Chase Bank, N.A., a national banking association (the
“Indenture Trustee”), The Bank of New York (Delaware), a Delaware banking
corporation (the “Owner Trustee”), and Volkswagen Credit Auto Master Owner
Trust, a Delaware statutory trust (the “Trust”). Capitalized terms used in this
Amendment and not otherwise defined herein shall have the meanings assigned to
them in the applicable Basic Document (as defined in the Series 2005-1
Supplement (the “Series 2005-1 Supplement”) dated as of the date hereof (the
“Series 2005-1 Closing Date”) among the Issuer, the Servicer and the Indenture
Trustee).
     NOW, THEREFORE, in accordance with the provisions of each of the Basic
Documents, the following is effective as of the date hereof:
     SECTION 1. Amendment to Basic Documents. Notwithstanding anything in the
Basic Documents to the contrary, for so long as the amount on deposit in the
Collection Account is greater than or equal to the sum of (A)(i) the amount of
principal and interest payments that will be due to the Series 2000-1
Noteholders on the August 2005 Payment Date (less, with respect to principal
payments, the amount on deposit in the Series 2000-1 Principal Funding Account)
under the Series 2000-1 Supplement and (ii) an amount sufficient to pay the
Noteholders Monthly Servicing Fee to the Servicer as required under the
Series 2000-1 Supplement on the August 2005 Payment Date, unless an amount equal
to such Noteholders Monthly Servicing Fee has been previously retained by the
Servicer in payment thereof, and (B) the product of (i) the number of days from
and including the Series 2005-1 Closing Date to but excluding the August 2005
Payment Date divided by 360, (ii) the Series 2005-1 Note Rate for the Interest
Period described in the preceding clause (B)(i), and (iii) the initial note
balance of the Series 2005-1 Notes (the “Required Deposit Amount”) for the
period beginning on the Series 2005-1 Closing Date and ending on the August 2005
Payment Date, then:
     (a) the Series 2000-1 Notes shall no longer be considered or deemed to be
outstanding for any purposes, including but not limited to (i) any
determinations of whether or by how much (1) the Pool Balance is less than or
greater than the Required Participation Amount or (2) the Residual Participation
Amount is less than or greater than the Trust Available Subordinated Amount, or
(ii) any calculations on the August 2005 Payment Date or the immediately
preceding Determination Date; provided however, that on the August 2005 Payment
Date the Series 2000-1 Noteholders will receive all principal and interest
payments that they would be entitled to receive if they were deemed to be
outstanding for purposes of any calculations under the Series 2000-1 Supplement
and the Servicer will similarly be entitled to its Noteholders Monthly Servicing
Fee (to the extent that the Servicer has not previously retained such amounts in
payment thereof);
     (b) no allocation of principal or interest collections with respect to any
Series is or will be required on or in connection with the July 2005 Collection
Period or the August 2005 Payment Date;
     (c) On the August 2005 Payment Date, the Indenture Trustee will
(i) withdraw from the Collection Account sufficient amounts to (A) make the
principal and interest payments (with respect to principal payments, the
Servicer will only withdraw amounts from the Collection Account for payment
thereof to the extent that there are not sufficient amounts on deposit in the
Series 2000-1 Principal Funding Account to make such principal payments) to the
Series 2000-1 Noteholders required under the Series 2000-1 Supplement on the
August 2005 Payment Date, and (B) make the payment of the Noteholders Monthly
Servicing Fee to the Servicer required under the Series 2000-1 Supplement dated
August 10, 2000 among the Issuer, the Servicer and the Indenture Trustee (the
“Series 2000-1 Supplement”), but only to the extent that an amount equal to such
Noteholders Monthly Servicing Fee has not been previously retained by the
Servicer in
Omnibus Amendment
VW Floor plan

1



--------------------------------------------------------------------------------



 



payment thereof, and (ii) retain the remainder of the Required Deposit Amount on
deposit in the Collection Account after the withdrawals required in
Section 1(c)(i) hereof, which is to be treated as Series 2005-1 Non-Principal
Collections on the September 2005 Payment Date, in addition to any Non-Principal
Collections allocated to Series 2005-1 on the September 2005 Payment Date
pursuant to the Series 2005-1 Supplement;
     (d) the August 2005 Payment Date Statement for Series 2000-1 will only be
required to set forth the information required in Exhibit A hereto; and
     (e) neither the issuance of the Series 2005-1 Notes nor the provisions of
this Amendment, nor the actions or omissions permitted or required hereby shall,
directly or indirectly, be deemed or determined to result in the occurrence of a
Servicer Default, Event of Default or Early Amortization Event for any Series.
     SECTION 2.Miscellaneous. This Amendment shall be governed by and construed
in accordance with (a) the internal laws of the State of New York, without
reference to the principles of conflicts of law thereof, with respect to the
amendment of each of the Basic Documents other than the Trust Agreement, and
(b) the internal laws of the State of Delaware, without reference to the
principles of conflicts of law thereof, with respect to the amendment of the
Trust Agreement. The Basic Documents, as amended hereby, remain in full force
and effect. Any reference to the Basic Documents from and after the date hereof
shall be deemed to refer to such other Basic Documents as amended hereby, unless
otherwise expressly stated.
     SECTION 3. Direction to Owner Trustee. Pursuant to the Trust Agreement, the
Residual Interestholder holding in the aggregate the 100% Residual Interest in
the Trust, hereby instructs the Owner Trustee on behalf of the Trust to execute
and deliver this Amendment. The Residual Interestholder represents and warrants
to the Owner Trustee that (a) it is the sole Residual Interestholder of the
Trust with the right to direct the Owner Trustee, (b) all conditions precedent
to the execution, delivery and performance of this Amendment by the Trust have
been satisfied, including without limitation, to the extent required, the prior
written consent of all Noteholders, (c) the direction given hereunder will not
contravene any obligation of the Trust or the Owner Trustee under the Trust
Agreement or any of the Basic Documents and is not contrary to Section 2.3 or
Section 6.1 of the Trust Agreement, and (d) all other consents required under
the applicable Basic Documents or otherwise required have been obtained or duly
waived in writing. The Residual Interestholder acknowledges and agrees that the
Owner Trustee shall be indemnified in accordance with the Basic Documents for
taking the action directed herein.
     SECTION 4. No Recourse to the Owner Trustee. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by The Bank of New York (Delaware), not individually or personally but solely as
trustee of the Trust, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Trust is made and intended not as personal
representations, undertakings and agreements by The Bank of New York (Delaware)
but is made and intended for the purpose of binding only the Trust, (c) nothing
herein contained shall be construed as creating any liability on The Bank of New
York (Delaware), individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall The Bank of New
York (Delaware) be personally liable for the payment of any indebtedness or
expenses of the Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trust under this
Amendment or any other related documents.
[SIGNATURE PAGE FOLLOWS]
Omnibus Amendment
VW Floor plan

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

            VW CREDIT, INC., as Servicer and Administrator
      By:   /s/ David Schulz         Name:   David Schulz        Title:  
Treasurer              By:   /s/ LeSha Thorpe         Name:   LeSha Thorpe     
  Title:   Assistant Treasurer        VOLKSWAGEN DEALER FINANCE, LLC, as
Transferor
      By:   /s/ David Schulz         Name:   David Schulz        Title:  
President and Treasurer              By:   /s/ LeSha Thorpe         Name:  
LeSha Thorpe        Title:   Assistant Treasurer        JPMORGAN CHASE BANK,
N.A., as Indenture Trustee       By:   /s/ James P. Bowden         Name:   James
P. Bowden        Title:   Assistant Treasurer        THE BANK OF NEW YORK
(DELAWARE), solely as Owner Trustee and solely for purposes of amending the
Trust Agreement
      By:   /s/ Kristine K. Gullo         Name:   Kristine K. Gullo       
Title:   Vice President        VOLKSWAGEN CREDIT AUTO MASTER OWNER TRUST
      By:   The Bank of New York (Delaware), not in its         individual
capacity, but solely as Owner Trustee        on behalf of the Trust             
By:   /s/ Kristine K. Gullo         Name:   Kristine K. Gullo        Title:  
Vice President     

Omnibus Amendment
VW Floor plan

S-1



--------------------------------------------------------------------------------



 



Exhibit A
Required Information
Omnibus Amendment
VW Floor plan

S-2